Exhibit 10.2
KEY ENERGY SERVICES, INC.
2009 EQUITY AND CASH INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated as of
                     (the “Date of Grant”), is made by and between Key Energy
Services, Inc., a Maryland corporation (the “Company”), and                     
(the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Key Energy Services, Inc. 2009 Equity and
Cash Incentive Plan (the “Plan”), pursuant to which options may be granted to
purchase shares of the Company’s Common Stock; and
WHEREAS, the committee of the Board of Directors of the Company responsible for
administering the Plan (the “Committee”) has determined that it is in the best
interests of the Company and its stockholders to grant to the Participant a
Nonstatutory Stock Option to purchase the number of shares of the Company’s
Common Stock set forth herein.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1. Grant of Option.
The Company hereby grants to the Participant on the Date of Grant an option (the
“Option”) to purchase                      shares of Common Stock (such shares
of Common Stock, the “Option Shares”) on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. The Option is not intended
to qualify as an incentive stock option within the meaning of Section 422 of the
Code.
2. Incorporation by Reference, Etc.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. In the event of any conflict or inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall govern and
control.

 

 



--------------------------------------------------------------------------------



 



3. Terms and Conditions.
(a) Vesting. Subject to the Participant’s continued service with the Company and
its Affiliates on each applicable vesting date, the Option shall vest and become
exercisable with respect to                      of the Option Shares on each of
the                      anniversaries of the Date of Grant.
(b) Exercise Price. The price at which the Participant shall be entitled to
purchase the Option Shares upon the exercise of all or any portion of the Option
shall be $                     per Option Share.
(c) Expiration Date. The Option shall expire at the end of the period commencing
on the Date of Grant and ending at 11:59 p.m. Central Time on the day preceding
the tenth anniversary of the Date of Grant (the “Expiration Date”).
(d) Exercisability of the Option. The Option may be exercised only by written
notice in accordance with the option exercise form approved by the Company,
which notice shall either be delivered in person, by mail or by electronic means
and shall be accompanied by payment therefor.
(e) Payment of Exercise Price. The exercise price of the Option Shares shall be
paid, to the extent permitted by applicable statutes and regulations, either
(a) in cash or by certified or bank check at the time the Option is exercised or
(b) in the discretion of the Committee, upon such terms as the Committee shall
approve, the exercise price may be paid: (i) by delivery to the Company of other
Common Stock, duly endorsed for transfer to the Company, with a Fair Market
Value on the date of delivery equal to the exercise price (or portion thereof)
due for the number of shares being acquired, or by means of attestation whereby
the Participant identifies for delivery specific shares of Common Stock that
have a Fair Market Value on the date of attestation equal to the exercise price
(or portion thereof) and receives a number of shares of Common Stock equal to
the difference between the number of shares thereby purchased and the number of
identified attestation shares of Common Stock; (ii) a “cashless” exercise
program established with a broker; (iii) by reduction in the number of shares of
Common Stock otherwise deliverable upon exercise of such Option with a Fair
Market Value equal to the aggregate exercise price at the time of exercise, or
(iv) in any other form of legal consideration that may be acceptable to the
Committee.
(f) Effect of Termination of Continuous Service on the Option.
(i) Death. If the Participant’s Continuous Service terminates as a result of the
Participant’s death, then the Option may be exercised (to the extent that the
Participant was entitled to exercise the Option as of the date of death) by the
Participant’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the Option upon
the Participant’s death, but only within such period of time ending on the
earlier of (a) the date twelve (12) months following the date of death or
(b) the Expiration Date.
(ii) Disability. If the Participant’s Continuous Service terminates as a result
of the Participant’s Disability, the Participant may exercise the Option (to the
extent that the Participant was entitled to exercise the Option as of the date
of termination), but only within such period of time ending on the earlier of
(a) the date twelve (12) months following such termination or (b) the Expiration
Date.

 

2



--------------------------------------------------------------------------------



 



(iii) Retirement. If the Participant’s Continuous Service terminates as a result
of Retirement, the Participant may exercise the Option (to the extent that the
Participant was entitled to exercise the Option as of the date of termination),
but only within such period of time ending on the earlier of (a) the date twelve
(12) months following such termination or (b) the Expiration Date.
(iv) Termination For Cause. If the Participant’s Continuous Service terminates
for Cause, both the unvested and the vested portions of the Option shall be
forfeited and expire on the date of such termination.
(v) All Other Terminations. Except as is otherwise specifically provided herein,
if the Participant’s Continuous Service is terminated for any reason other than
those described in clauses (i) through (iv) of this Section 3(f), the
Participant may exercise the Option (to the extent that the Participant was
entitled to exercise the Option as of the date of termination), but only within
such period of time ending of the earlier of (a) the date three (3) months
following the termination of the Participant’s Continuous Service or (b) the
Expiration Date.
(g) Change in Control.
(i) Accelerated Vesting. In the event of a Change of Control, notwithstanding
any provision of the Plan or any provision of this Agreement to the contrary,
and either in or not in combination with another event such as a termination of
the Participant’s Continuous Service by the Company without Cause, the Option
shall become immediately exercisable with respect to 100% of the Option Shares
and, to the extent practicable, such acceleration of exercisability shall occur
in a manner and at a time which allows the Participant the ability to
participate in the Change in Control transaction with respect to the Common
Stock subject to this Agreement.
(ii) Discretionary Cashout. In addition, in the event of a Change in Control,
the Committee may, in its discretion and upon at least ten (10) days’ advance
notice to the Participant, cancel any outstanding Option, and pay to the
Participant, in cash or stock, or any combination thereof, the value of such
Option based upon the price per share of Common Stock received or to be received
by other stockholders of the Company in the event.
(h) Adjustments. In the event of changes in the outstanding Common Stock or in
the capital structure of the Company after the Date of Grant, the Option will be
adjusted or substituted in accordance with Section 11 of the Plan to preserve
the economic intent of the Award.
(i) Compliance with Legal Requirements. The granting and exercise of the Option,
and any other obligations of the Company under this Agreement shall be subject
to all applicable federal and state laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Option Shares as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Option
Shares in compliance with applicable laws, rules and regulations.

 

3



--------------------------------------------------------------------------------



 



(j) Transferability. The Option shall not be transferable by the Participant
other than by will or the laws of descent and distribution.
(k) Rights as Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to this Option unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms; (ii) the Company shall have issued and delivered to the
Participant the Option Shares; and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.
(l) Withholding Obligations. The Committee in its sole discretion may permit the
Participant to satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Common Stock pursuant to this
Agreement by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of Common Stock under this Agreement; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (iii) delivering to the Company previously
owned and unencumbered shares of Common Stock of the Company.
4. Cancellation and Rescission of Option for Detrimental Activity. Upon exercise
of the Option, the Participant shall certify in a manner acceptable to the
Company that the Participant has not engaged in any Detrimental Activity. The
Committee may cancel, rescind, suspend, withhold or otherwise limit or restrict
any unexpired or unpaid portion of the Option if the Participant engages in any
Detrimental Activity. If the Participant engages in Detrimental Activity after
exercise of the Option, during any period for which any restrictive covenant
prohibiting such activity applies, such exercise may be rescinded within one
(1) year thereafter and the Participant will be required to pay to the Company
the amount of any gain realized as a result of the exercise, in such manner and
on such terms and conditions as may be required by the Company. The Company
shall be entitled to set-off against the amount of any such gain any amount owed
to the Participant by the Company.

 

4



--------------------------------------------------------------------------------



 



5. Miscellaneous.
(a) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery or by such other electronic means as may be
approved by the Company:
if to the Company:
Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c) No Rights to Continue Service. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates nor
shall it interfere with or restrict in any way the right of the Company or its
Affiliates, which right is hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.
(d) Bound by Plan. By signing this Agreement, the Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.
(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(f) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understandings of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

 

5



--------------------------------------------------------------------------------



 



(g) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Maryland without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Maryland.
(h) Amendment/Termination of Plan. The Board may amend or terminate the Plan at
any time. However, except as otherwise provided in the Plan, no amendment shall
be effective without stockholder approval to the extent stockholder approval is
necessary to satisfy any applicable law or securities exchange listing
requirement.
(i) Amendment of Award. The Committee may amend the terms of this Agreement;
provided, that, the Committee may not effect any amendment which would otherwise
constitute an impairment of the Participant’s rights under this Award unless
(i) the Company requests the Participant’s consent and (ii) the Participant
consents in writing.
(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(k) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Remainder of page intentionally left blank; signature page to follow]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

                      KEY ENERGY SERVICES, INC.      
 
  By:                          
 
      Name:         
 
               
 
      Title:        
 
               
 
                             

[Signature Page to Nonqualified Stock Option Agreement]

 

S-1